Per Curiam.
The commissioners no doubt considered properly the evidence given to sustain the charge made against the relator, and which involved a contradiction between him and the roundsman who reported him, and who was called to sustain the charge. The commissioners having considered the evidence, and having found against the relator, we do not understand that we can interfere with it, according to the rules established by the court of last resort. For these reasons the proceedings of the commissioners should be affirmed, and the writ dismissed.